Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/29/2021 has been entered. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 line 11: "a top surface of the solar mounting frame" should be changed to -- the top surface of the solar mounting frame -- for clarity.
Claim 5 line 2: "frame-connected" should be changed to -- frame connected --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the newly amended limitation "wherein a reconfigurable frame is created in a range from a four-sided shaped hollow frame to a decagon shaped hollow frame" which was not described in the originally filed disclosure. The examiner notes that the nowhere does the originally filed disclosure show nor describe "a decagon shaped hollow frame". In applicant's response to argument, the applicant states "wherein by combining rectangular frame [fig.52] you can create frames in shapes from square (4 sides) to decagon (ten sides) all of those frames create hollow space to mount air intake and out [105-110, fig.54] and above it like Applicant's frame [fig.52]" on page 12. However, this was not included in the applicant's originally filed disclosure. As such, the scope of the newly amended claims are not commensurate with the originally filed disclosure and are therefore rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 line 16 recites the limitation "the mounting frame" in line 16 and "the solar mounting frame" in lines 7, 9, 11, 13, 17, and 19. It is unclear whether the mounting frame refers to the adaptable solar mounting frame or the side solar mounting frame. Additionally, it is unclear whether "the reconfigurable frame" recited in line 20 refers to the adaptable solar mounting frame, the side solar mounting frame, or another separate frame. 
Additionally, claim 1 further recites "a secure hollow space within the mounting frame … to protect the solar mounting frame from an outside atmosphere", it is unclear if the mounting frame is the same as the solar mounting frame. It is also unclear how space can protect the solar mounting frame from an outside atmosphere.
Claim 2 recites "the solar mounting frame". It is unclear whether the mounting frame refers to the adaptable solar mounting frame or the side solar mounting frame. The examiner is interpreting the solar mounting frame as the adaptable solar mounting frame.
Claim 4 recites "the solar mounting frame". It is unclear whether the mounting frame refers to the adaptable solar mounting frame or the side solar mounting frame. The examiner is interpreting the solar mounting frame as the adaptable solar mounting frame.
Claim 5 recites "the solar mounting frame". It is unclear whether the mounting frame refers to the adaptable solar mounting frame or the side solar mounting frame. The examiner is interpreting the solar mounting frame as the adaptable solar mounting frame.
Claim 6 recites "the solar mounting frame". It is unclear whether the mounting frame refers to the adaptable solar mounting frame or the side solar mounting frame. The examiner is interpreting the solar mounting frame as the adaptable solar mounting frame.

Claims 3, 7, and 9 are rejected since they are dependent upon claim 1.
The examiner respectfully requests through review of the claims and recited elements to clearly distinguish the frames to prevent confusion and clarity issues.
Due to the 112a and 112b issues stated above, the examiner is best interpreting the claims as follows: 

1. (Currently Amended) A solar mounting frame for a ventilator apparatus comprising: 
an adaptable solar mounting frame having four sides mounted to the ventilator apparatus; 
a side solar mounting frame having two L-shaped angle rails to mount a solar panel; 
a first space disposed upon a top surface of the adaptable solar mounting frame configured to mount a transparent glass and a sunlight collection chimney; 
the transparent glass is disposed on top of the solar mounting frame in the first space to allow the sunlight into a room; and 
a second space disposed upon the top surface of the solar mounting frame configured to mount a shade insert; 
wherein the adaptable solar mounting frame is reconfigurable with the side solar mounting frame to create alternate shapes chosen from the group consisting of square, rectangle, triangle, diamond, and cone; 
a secure hollow space defined within the adaptable solar mounting frame 

a light enhance system; 
a lighting control system; 
a heat control system; and 
an air evacuation system.  

2. (Currently Amended) The solar mounting frame of Claim 1, wherein each side of the adaptable solar mounting frame comprises a slot to couple the solar panel.  

3. (Currently Amended) The solar mounting frame of Claim 1, further comprising: four light sensing lights which are disposed on each of the four sides of the adaptable solar mounting frame respectively and configured to switch on automatically when there is no sunlight and powered by the solar panel.  

4. (Currently Amended) The solar mounting frame of Claim 1, further comprising: an extension frame connected to the adaptable solar mounting frame.  

5. (Currently Amended) The solar mounting frame of Claim 1, further comprising: a wall mounting frame connected to the adaptable solar mounting frame configured to be mounted on a adaptable solar mounting frame.  

6. (Currently Amended) The solar mounting frame of Claim 1, wherein a side of the adaptable solar mounting frame comprises transparent glass.  

8. (Currently Amended) The solar mounting frame of Claim 1, further comprising: a plurality of light sensing lights mounted within the adaptable solar mounting frame and configured to switch on automatically when there is no sunlight and being powered by the solar panel.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 6,695,692) in view of Dominguez (US 4,620,771) and Manahan (US 2013/0314929).
Re claim 1: As best understood, York teaches a solar mounting frame (54, fig. 3) for a ventilator apparatus (14, fig. 2) comprising: an adaptable solar mounting frame (54, fig. 3) (adaptable for multiple panels, see figs. 5 and 6) having four sides (four sides of 54, fig. 3) mounted to the ventilator (14, fig. 2) (see fig. 4); a side solar mounting frame (36, fig. 3) having two L-shaped angle rails (L-shaped 90 degree angle end rails of 36, fig. 3) to mount a solar panel (16, fig. 3); a first space (space above 54, fig. 4) disposed upon a top surface (top surface of 54, 
However, York fails to teach the adaptable solar mounting frame is reconfigurable with the side solar mounting frame to create alternate shapes chosen from the group consisting of square, rectangle, triangle, diamond, and cone; a light enhance system; a lighting control system; a heat control system; and an air evacuation system.
Dominguez teaches an adaptable solar mounting frame (48, fig. 4) is reconfigurable (48 and be adjusted in position with 30, 40) with the side solar mounting frame (30, 40, fig. 1) to create alternate shapes chosen from the group consisting of a square (square if 48 is laid flat), rectangle (rectangle if 48 is laid flat), triangle (see fig. 2, 3), diamond, and cone.
Manahan teaches a light enhance system (430, fig. 4), a lighting control system (450, fig. 4) (controller, see para [0068]), a heat control system (410, fig. 4) (heat generating components, see para [0068]), and an air evacuation system (440, fig. 4).
Therefore, in view of Dominguez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adaptable solar mounting frame of York to be reconfigurable with the side solar mounting frame to create 
Therefore, in view of Manahan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light enhance system, a lighting control system, a heat control system, and an air evacuation system to the ventilator apparatus of York, in order to control and enhance the light output and increase heat dissipation of the light source thereby prolonging the lifetime of the lighting system.

Re claim 4: As best understood, York teaches an extension frame (18, fig. 4) connected to the adaptable solar mounting frame (54, fig. 4).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 6,695,692) in view of Dominguez (US 4,620,771) and Manahan (US 2013/0314929) as applied to claim 1 above, and further in view of Yoshida et al. (US 6,060,658) (hereinafter Yoshida).
Re claim 2: As best understood, York in view of Dominguez and Manahan fails to teach each side of the adaptable solar mounting frame comprises a slot to couple the solar panel. 
Yoshida teaches each side of the adaptable solar mounting frame (2, fig. 2) comprises a slot (slot between 10, fig. 2) to couple the solar panel (3, fig. 2).
Therefore, in view of Yoshida, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a slot in a side of the adaptable solar mounting frame of York to couple the solar panel, in order to provide another way to securing the solar panel to the frame.


However, York in view of Dominguez and Manahan fails to teach the front and back sidewalls in a square shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the front and back sidewalls of York such that they are in a square shape to produce a frame of a desired shape, since it has been held that the configuration of the frame was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 6,695,692) in view of Dominguez (US 4,620,771) and Manahan (US 2013/0314929) as applied to claim 1 above, and further in view of Yoder et al. (US 2013/0307420) (hereinafter Yoder).
Re claim 3: As best understood, York teaches a transparent panel (40, fig. 4) (acrylic, Col. 6 line 22) disposed on top of the adaptable solar mounting frame (54, fig. 4) to allow the sunlight (46, fig. 4) into a room (see Col. 7 line 43-46).
However, York in view of Dominguez and Manahan fails to teach four light sensing lights are disposed on each of the four sides respectively and configured to switch on automatically when there is no sunlight and powered by the solar panel.

Therefore, in view of Yoder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add four light sensing lights are disposed on each of the four sides of the frame of York and configured to switch on automatically when there is no sunlight and powered by the solar panel, in order to create an appearance around the skylight that can have aesthetic advantages [Yoder, 0005].

Re claim 6: As best understood, York teaches a side (top side of 52, fig. 3) of the adaptable solar mounting frame (52, fig. 3) comprises transparent panel (40, fig. 4).
However, York in view of Dominguez and Manahan fails to teach a transparent glass.
Yoder teaches a side (top side of 124, fig. 5) of the adaptable solar mounting frame (124, fig. 5) comprises transparent glass (132, fig. 5) (glass panes, see para [0028]).
Therefore, in view of Yoder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transparent panel of York with transparent glass, in order to provide a more durable glass panel. 


Yoder teaches a power storage system (8, fig. 10) (see Col. 8 lines 31-39) connected to the solar panel (3, fig. 10) capable of being utilized in a plurality of separate classrooms.
Therefore, in view of Yoder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a power storage system connected to the solar panel of York which is capable of being utilized in a plurality of separate classrooms, in order to provide a rechargeable power source that supplies power to a device.

Re claim 8: As best understood, York in view of Dominguez and Manahan fails to teach a plurality of light sensing lights mounted within the adaptable solar mounting frame and configured to switch on automatically when there is no sunlight and being powered by the solar panel.
Yoder teaches a plurality of light sensing lights (114, fig. 3) mounted within the adaptable solar mounting frame (120, 124, fig. 4) and configured to switch on automatically when there is no sunlight (see para [0033]) and powered by the solar panel (photovoltaic power source, see para [0033]).
Therefore, in further view of Yoder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of light sensing lights mounted within the adaptable solar mounting frame of York and configured to switch on automatically when there is no sunlight and being powered by the solar panel, in order to create an appearance around the skylight that can have aesthetic advantages [Yoder, 0005].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over York (US 6,695,692) in view of Dominguez (US 4,620,771) and Manahan (US 2013/0314929) as applied to claim 1 above, and further in view of Bennett et al. (US 2010/0043869) (hereinafter Bennett).
Re claim 9: York in view of Dominguez and Manahan fails to teach a wiring system connected to the solar panel and configured to supply power from the solar panel. 
Bennett teaches a wiring system (765, fig. 7) connected to the solar panel (753, fig. 7) and configured to supply power (see para [0054]) from the solar panel (753)
Therefore, in view of Bennett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wiring system connected to the solar panel of York and configured to supply power form the solar panel, in order to provide a rechargeable power source that supplies power to a device.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
The examiner notes that the applicant's representative presents arguments about limitations which are indefinite or considered as new matter as stated in the 112a and 112b rejections above. The examiner will best address the arguments below with the examiner's interpretation of the claims provided in the 112b rejection. 
Regarding applicant's argument that " None of York, Dominguez, and Manahan individually, nor of the hypothetical combination of York, Dominguez, and Manahan, teach a solar mounting frame …", the examiner notes that the claim contains new matter as stated in the 
Regarding applicant's argument that " Applicant's SMFLA designs includes adaptable frames (Fig. 52, Fig. 67, Fig. 75, Fig. 118, Fig. 122, and Fig. 131) which create a secured hollow shape (a secure room to mount the things inside) help to carry light (127,Fig. 55, 126, Fig. 57, 148, Fig. 66, 203, Fig. 81, 208, Fig. 82, 323, Fig. 117, 338, Fig. 122, 344, Fig. 123) and air (106, Fig. 54, 151, Fig. 67, 219, Fig. 85, 320, Fig. 116, 325, Fig. 117, 329, Fig.119, 336, Fig122, 368, Fig. 130) into the buildings to the desired places", the examiner notes that the claim does not clearly recite and reflect the limitations recited in applicant's argument.
Regarding applicant's argument that " The structure created by Applicant's SMFLA adaptable frames (Fig. 52, Fig. 67, Fig. 75, Fig. 118, Fig. 122, and Fig. 131) is adaptable to according to the surface and it will be permanent or replaceable single unit without any adjustments required further like Dominguez which requires to adjust the 48 (Fig. 4, 30, 40, Fig. 1, and Fig.2, 3) to create rectangle, triangle, diamond, and cone shapes. However, the shapes created by Dominguez do not create a secure room to mount any air and light circulating systems and not be regulatable like in SMFLA" the examiner notes that the claim does not clearly recite and reflect the limitations recited in applicant's argument.
Regarding applicant's argument that "The comparison between Applicant's SMFLA and the Manahan lighting control system (450, fig. 4) and heat control system (410, fig. 4) are not similar. The air circulation created in Manahan with the help of fan (440, Fig. 4) decrease the unit's temperature with the help of air taken from outside (259, Fig.3B) and this air circulated around the bulb (120, Fig.3B) and to prevent the air directly entering into the room a transparent 
Regarding applicant's argument that " Applicant, however, the SMFLA design, discloses that the air taken from outside is filtered (105, lOSa, Fig. 53), and temperature is regulated (increased or decreased) with the help of (229, Fig.90, 230, 231, Fig.91) cooling system and with the help of emergency heaters (160, Fig.69) according to room temperature with the help of digitally operated circuit (ex: thermostat)", it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant's argument that " Therefore, Applicant asserts, there is no way that the single rectangular shaped frame can create any further alternate shapes chosen from the group of consisting of a square, rectangle, triangle, diamond, and cone. In case of other than rectangular and square shaped solar panels available, one may mount them on the track (140, fig. 1) but there are no options shown or discussed or claimed in Dominguez", the examiner notes that the claims do not specify the frame to be limited to a single element and the combination of the frame elements of Dominguez can be changed to form different shapes.
Regarding applicant's argument that " Applicant further asserts that the single mounting frame (30, fig.4) does not have any hollow space or have any extensions or surfaces (sides) to mount more than one solar panel like Applicant's (by combining rectangular frame [fig.52] one can create frames in shapes from square (4 sides) to decagon (ten sides) all of those frames create hallow space to mount air intake and out [105-110, fig. 54] and above it", the examiner notes that the claim contains new matter and clarity issues. The examiner notes that prior art references 
Regarding applicant's argument that "Therefore, Dominguez is not reconfigurable to create any hollow shapes chosen to form the group consisting of a square, rectangle, triangle, diamond and cone", the examiner notes that the claim contains new matter and clarity issues. The examiner notes that prior art references read upon the recited limitations in view of examiner's interpretation stated in the 112b rejection above. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant's argument that "Therefore, Examiner's combination of York, Dominguez, and Manahan does not disclose an adaptable solar mounting frame having four sides mounted to the ventilator; wherein the solar mounting frame is reconfigurable with the side solar mounting frame to create alternate shapes chosen from the group consisting of square, rectangle, triangle, diamond, and cone; a light enhance system; a lighting control system; a heat control system; and an air evacuation system", in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant's argument that "Therefore, there is no way that the single rectangular shaped frame can create any further alternate shapes chosen from the group of 
Regarding applicant's argument that "However, Dominguez has disclosed no such options or claims. By allowing the customer variety of options and complete technology for air in and eliminating the need for using electricity to for light in the daytime SMFLA completely eliminated the need for using the tracking motors which are used in Dominguez (fig.6, 11 & 12). Therefore, SMIFLA is not comparable with Dominguez's designs and claims", the examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant's argument that "Therefore, by eliminating tracking motor and eliminating the electrical light in the daytime, Applicant's SMIFLA technology allows you to store more solar power, which is collected and so, during the nighttime customers can eliminated the need to use the power form the main grid and ultimately everyone who uses SMIFLA technology save the environment . However, the devices only come with the outlet hoses (Fig 2. 259, 260, 264, 266, and 276, 274) without any extension attachments. Many of these devices are ideally left without the hose/duct in many types of homes and apartments so, the air is exhausted into the attic, which creates huge breathing related disease to the people who are living in other 
Regarding applicant's argument that "Since frame structure of Applicant's SMFLA design is different than the Yoshida and volume can be increased by increasing the frame sizes and number of frames to increase the inside volume. SMFLA has self-cooling system, light and air carrying system. Whereas Yoshida's structure, purpose and functioning are different than the SMFLA", the examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant's argument that "Applicant also asserts that whereas the window mount light guide (Yoder) practically cannot supplement the natural light because once temperature rises window glass will not regulate the temperature and the transparent glass used in Yoder cannot regulate the brightness as required in the classroom. However, SMFLA can regulate the light with the help of chimney (127, 125,126, fig. 57, 204, 203, fig. 81), chimney cover (140, fig. 63, 201, 202, fig 80) pipe (208, fig.82 ), pipe shape( 254, fig. 102) four lights(fig. 105, 263), with the help of circular fiber glass (fig.102, 253) which can regulate the light brightness as required in the room. The shape of the dome also allows the light to spread in the room evenly instead of focusing at one place like light coming from the window. Therefore, the SMFLA can be arranged in a row as alternate to the regular light on the walls (Fig. 112) and completely eliminate the regular light or completely eliminate using the regular power and can save the environment", the examiner notes that applicant does not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Regarding applicant's argument that "However, in Applicant's SMFLA diagrams it show the panels can have connected each other (in series or parallel) to increase the power according to the requirement. In Applicant's SMFLA design which is explained in fig. 107, 109, 110, & 114, the units can be used individually as single battery cell or in series or parallel system.", the examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant's argument that " Applicant's SMFLA also shows how the power can be stored (fig.114) and used entire day (fig. 50, 109, 110, 111, 112,113, &114) and further it also shows how a building(school, commercial complexes, and homes) can connect to the grid (fig. 114) and add the power to the main gird automatically(with the help of controller, when it is not used) so, the buildings also can become as power generators. Therefore, environmental pollution will be reduced and each building in the world can be independent and so, we all together can decrease the pollution and save the life on the earth. Whereas, to take safety measures, along with power storage (fig. 109-1014) monitoring, single unit (120,56) photovoltaic conversion will be monitored with the help of developed/purchased software and adapted (purchased and modified according to the SMFLA). To clean the filters (lOSa, fig.53) some space (176a, fig.72) on roofs(fig.14) should be given and for easy reach. If the system indicates a fan (107, fig. 54) is not working well to determine whether it is due to the filter (lOSa, fig. 53) or other issue you can also mount a micro camera inside (87, fib. 46) each frame. To protect form the rain each type of frame has frame extension (139, fig.63, 252c, 252a, fig. 101). To regulate internal heat, you can arrange as many as internal fans inside the frame 107, 54). To protect form the air frames can also give space179, fig.73) to air circulation and also can arrange the mini fans (183, fig. 74) to reduce the air force and with the movement of the fan you can also generate electricity occasionally. Further, in take air heat can be regulated (cooled or heated) with the help of heat sink (fig.76, 77, 78, 79, 87, 88, 89, 90, 91, 92, & 93). SMFLA's all the hardware can be conducted to the controller and can be monitored in a computer or in an App to check each individual unit and its parts functionality. Also enable the alert system to the Apps so, apparatus can rectify the issues immediately", the examiner notes that applicant does not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENG SONG/Primary Examiner, Art Unit 2875